IN THE COURT OF APPEALS OF IOWA

                                  No. 15-1459
                              Filed June 29, 2016


SHANNON BREEDEN and LAURA HOCHMUTH,
    Plaintiffs-Appellants,

vs.

IOWA DEPARTMENT OF CORRECTIONS,
     Defendant-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Arthur E. Gamble,

Judge.



      Juvenile offenders appeal the district court’s denial of their petitions for

judicial review, which requested their earned time be recalculated after their

resentencing pursuant to State v. Lyle, 854 N.W.2d 378 (Iowa 2014).

REVERSED AND REMANDED.



      Gordon E. Allen, Johnston, for appellants.

      Thomas J. Miller, Attorney General, and William A. Hill, Assistant Attorney

General, for appellee.



      Heard by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


VOGEL, Presiding Judge.

      Shannon Breeden and Laura Hochmuth appeal the district court’s denial

of their petition for judicial review, which sought to change the rate at which the

Iowa Department of Corrections (IDOC) calculates their earned-time credit under

Iowa Code section 903A.2 (2015). Because we disagree with the district court’s

interpretation of the applicable code sections, we reverse the district court’s

judicial review ruling and remand for the entry of an order directing the IDOC to

recalculate Breeden’s and Hochmuth’s tentative discharge date using the

earned-time rate found in section 903A.2(1)(a).

I. Background Facts and Proceedings.

      Both Breeden and Hochmuth were resentenced pursuant to the Iowa

Supreme Court’s holding in State v. Lyle, 854 N.W.2d 378, 398 (Iowa 2014), as

they were both juveniles at the time of the commission of their crimes.1         At

resentencing both juvenile offenders had the mandatory minimum term removed

from their sentences, leaving only the term of years. They then filed a petition for

declaratory ruling with the IDOC, asking the department to recalculate their

tentative discharge date using the earned-time rate found in Iowa Code section

903A.2(1)(a).2   If Breeden’s earned-time credit remains as initially calculated

under the rate contained in section 903A.2(1)(b), her tentative discharge date for

1
  In 2003, Breeden was convicted of attempted murder and sentenced to serve twenty-
five years in prison with the seventy-percent mandatory minimum sentence. In 1997,
Hochmuth was convicted of second-degree kidnapping, first-degree robbery, and
second-degree robbery. Hochmuth was sentenced to two consecutive twenty-five-year
terms with a concurrent ten-year term of incarceration with the applicable mandatory
minimums. At both resentencings the mandatory minimums were removed, but the term
of years remained the same.
2
  This code section was revised by enactments in 2015 and 2016. See 2016 Iowa Legis.
Serv. S.F. 2189, § 119 (West); 2015 Iowa Acts ch. 65, § 3. However, these
amendments do not affect the issue at hand.
                                           3


her sentence is November 23, 2023. If Hochmuth’s earned-time credit remains

as initially calculated under the rate contained in section 903A.2(1)(b), her

tentative discharge date for her sentence is July 26, 2040.            If the tentative

discharge dates are recalculated under section 903A.2(1)(a), it would

significantly accelerate both offenders’ discharge dates.

       In December 2014, the IDOC denied the request for recalculation, stating,

“[T]he method of sentence calculation used by the IDOC is mandated by law.”

The IDOC stated that although the minimum sentences were eliminated, “both

offenders were still sentenced to an offense identified under section 902.12” and

offenders who are convicted of an offense listed in section 902.12 must have

their earned time calculated “as a category ‘B’ sentence—which accumulates

earned-time credit at a rate of 15/85 days of credit for every day served.” The

IDOC concluded, “There is no statutory authorization for the IDOC to apply a

different rate.”

       Breeden and Hochmuth then filed a petition for judicial review in the

district court under Iowa Code section 17A.19, seeking a review of the IDOC’s

denial of their request to have their tentative discharge dates recalculated using

the earned-time rate found in section 903A.2(1)(a), rather than (b). The parties

filed with the district court a joint stipulation of the facts related to the underlying

convictions and sentences for Breeden and Hochmuth and the IDOC’s current

calculation of the offenders’ tentative discharge dates.         After briefing and a

hearing, the district court denied the petition for judicial review, concluding the

legislative history of sections 903A.2 and 902.12 indicated the legislature

intended individuals serving sentences for certain forcible felonies under section
                                         4


902.12 to remain subject to the slower rate in section 903A.2(1)(b) regardless of

whether the minimum term under section 902.12 was imposed. The court also

concluded the application of the slower rate to juvenile offenders does not offend

the Iowa Constitution.

       Breeden and Hochmuth filed a “Motion For New Trial (Rehearing),”

alleging the court’s interpretation of Iowa Code section 903A.2 is contrary to the

statute’s express language and contrary to the supreme court’s holding in Lyle.

After a hearing, the district court denied the motion, concluding, “The determining

factor in calculating the rate of accumulation of earned time is whether the court

sentenced the offender for a crime listed in section 902.12.”         Breeden and

Hochmuth appeal.

II. Scope and Standard of Review.

       This is an action brought under Iowa Code chapter 17A seeking to review

the IDOC’s decision on the earned-time rate applicable to Beeden’s and

Hochmuth’s sentences. Section 17A.19(10) governs the court’s review of an

agency’s decision. See Hawkeye Land Co. v. Iowa Utils. Bd., 847 N.W.2d 199,

207 (Iowa 2014). The district court acts in an appellate capacity when reviewing

agency decisions, and “[i]n turn, ‘[w]e review the district court’s decision to

determine whether it correctly applied the law.’” Id. (second alteration in original)

(citations omitted). “We must apply the standards set forth in section 17A.19(10)

and determine whether our application of those standards produce[s] the same

result as reached by the district court.”      Id. (alteration in original) (citation

omitted).
                                        5


      The issue at hand is the agency’s interpretation of section 902.12 and

section 903A.2. We find no support for the proposition that the agency has been

granted interpretive authority over these code sections, and therefore, we review

the agency’s decision under section 17A.19(10)(c) for correction of errors at law,

giving no deference to the agency’s interpretation and freely substituting our

judgment for that of the agency. See Mycogen Seeds v. Sands, 686 N.W.2d

457, 464 (Iowa 2004).

III. Earned-Time Rate.

      Earned-time credit for inmates committed to the custody of the IDOC is

calculated as provided in section 903A.2(1), which provides in part,

      For purposes of calculating the amount of time by which an
      inmate’s sentence may be reduced, inmates shall be grouped into
      the following two sentencing categories:
              a. Category “A” sentences are those sentences which are
      not subject to a maximum accumulation of earned time of fifteen
      percent of the total sentence of confinement under section
      902.12. . . . An inmate of an institution under the control of the
      department of corrections who is serving a category “A” sentence is
      eligible for a reduction of sentence equal to one and two-tenths
      days for each day the inmate demonstrates good conduct and
      satisfactorily participates in any program or placement status
      identified by the director to earn the reduction. . . .
              ....
              b. Category “B” sentences are those sentences which are
      subject to a maximum accumulation of earned time of fifteen
      percent of the total sentence of confinement under section 902.12.
      An inmate of an institution under the control of the department of
      corrections who is serving a category “B” sentence is eligible for a
      reduction of sentence equal to fifteen eighty-fifths of a day for each
      day of good conduct by the inmate.

Iowa Code section 902.12 provides:

             A person serving a sentence for conviction of the following
      felonies, including a person serving a sentence for conviction of the
      following felonies prior to July 1, 2003, shall be denied parole or
                                          6


       work release unless the person has served at least seven-tenths of
       the maximum term of the person’s sentence:
              1. Murder in the second degree in violation of section 707.3.
              2. Attempted murder in violation of section 707.11.
              3. Sexual abuse in the second degree in violation of section
       709.3.
              4. Kidnapping in the second degree in violation of section
       710.3.
              5. Robbery in the first or second degree in violation of
       section 711.2 or 711.3.
              6. Vehicular homicide in violation of section 707.6A,
       subsection 1 or 2, if the person was also convicted under section
       321.261, subsection 4, based on the same facts or event that
       resulted in the conviction under section 707.6A, subsection 1 or 2.

       The IDOC argues, and the district court agreed, that interpreting these two

statutes together results in those convicted of offenses listed in section 902.12

subjected to the slower rate found in section 903A.2(1)(b)—“fifteen eighty-fifths of

a day for each day of good conduct by the inmate”—irrespective of whether the

minimum sentence in section 902.12 has been imposed upon that inmate. In

support, the IDOC refers us to the case of State v. Iowa District Court, 616

N.W.2d 575, 579 (Iowa 2000), where the supreme court held:

               Iowa Code section 902.12 provides that persons convicted
       of specified forcible felonies “shall serve one hundred percent[3] of
       the maximum term of the person’s sentence and shall not be
       released on parole or work release,” except as otherwise provided
       in section 903A.2. Section 903A.2 in general allows inmates to
       reduce their sentences for good behavior, earning a reduction of
       sentence of one day for each day of good conduct and up to five
       additional days per month for satisfactory participation in
       designated activities. See Iowa Code § 903A.2(1)(a). Inmates
       sentenced pursuant to section 902.12, however, are limited to a
       total reduction of only 15% of their sentences.            See id.
       § 903A.2(1)(b). The practical effect of these two statutes is to
       require that a defendant convicted of a forcible felony listed in
       section 902.12 must serve at least 85% of his sentence. See State
       v. Phillips, 610 N.W.2d 840, 841 (Iowa 2000).

3
 This code section has been subsequently amended to provide for a minimum sentence
of seventy percent, rather than one hundred percent. See 2003 Iowa Acts ch. 156, § 12.
                                        7

(Emphasis added.); see also Phillips, 610 N.W.2d at 841 (”Applying sections

902.12 and 903A.2 together, a person who has committed one of the specified

felonies will be required to serve at least eighty-five percent of the maximum term

of the sentence before being eligible for parole or work release.” (emphasis

added)). While the language in both Iowa District Court, 616 N.W.2d at 579, and

Phillips, 610 N.W.2d at 841, seems to support the IDOC’s position that the focus

for the application of the earned-time credit should be on the offense committed,

neither case dealt with the issue of what earned-time rate is applicable to an

offender who is not sentenced to the mandatory minimum sentence under

section 902.12 but has committed an offense enumerated in section 902.12. See

Iowa Dist. Ct., 616 N.W.2d at 577 (determining whether the mandatory minimum

contained in section 902.12 applies to a juveniles convicted of certain forcible

felonies); Phillips, 610 N.W.2d at 841 (analyzing whether section 902.12 was

unconstitutional on various grounds).     For that analysis, we turn to State v.

Lowery, 822 N.W.2d 739, 741–42 (Iowa 2012).

      In Lowery, our supreme court was faced with the question of what earned-

time rate should be applied when an inmate has the section 902.12 mandatory

minimum sentence removed by a commutation of the governor. 822 N.W.2d at

739–40. There, the supreme court stated it was the imposition of the mandatory

minimum that

      affected the rate at which [Lowery] could accumulate earned time
      which would provide for a discharge before he served his full
      sentence. Because his sentence had a mandatory minimum, he
      accumulated earned time at a slower rate than if his sentence had
      been for a term of years with no mandatory minimum, and he could
      accumulate no more than fifteen percent of his total sentence. See
      Iowa Code § 903A.2(1)(a). The net effect of the two statutes meant
                                          8


       that Lowery would have been eligible for consideration for parole or
       work release after he had served seventy percent of his sentence
       (approximately seventeen and a half years).           Assuming he
       accumulated all the earned time allowed under the statute, he
       would be eligible for discharge after serving eighty-five percent of
       his sentence (about twenty-one and a fourth years). In contrast, if
       Lowery had been sentenced to a term of twenty-five years with no
       mandatory minimum, he would have been entitled to accrue earned
       time at a faster rate. Assuming he had accumulated all the earned
       time he could, he would have been entitled to release after about
       eleven and a third years and would have been considered for
       parole annually.

Id. at 741–42 (emphasis added). Thus, based on the language used in Lowery, it

is the imposition of the mandatory minimum sentence under section 902.12 that

controls the applicable rate for earned-time credit, not the crime the offender

committed.4

       The State asserts the holding in Lowery should be restricted to apply only

to cases where the governor commutes the mandatory minimum sentence. We

disagree because the Lowery holding is also consistent with how we interpret the

language of the two statutes at issue.         Section 903A.2(1)(b) does not say

category “B” sentences are those sentences being served for crimes listed in

section 902.12. Rather, section 903A.2(1)(b) categorizes a sentence as a “B”

sentence when the sentence is “subject to a maximum accumulation of earned


4
  The supreme court in Lowery ultimately determined the inmate was entitled to the
faster earned-time rate under section 903A.2(1)(a) from the date of the governor’s
commutation forward and the slower rate under section 903A.2(1)(b) from the date of the
inmate’s original sentencing until the commutation. 822 N.W.2d at 743. However, this
split remedy occurred to give effect “to the governor’s intention expressed in his
commutation order that Lowery not be released immediately.” Id. This is not the case
here because Breeden’s and Hochmuth’s original sentences were unconstitutional
based on the supreme court’s ruling in Lyle, 854 N.W.2d at 398. Their original
sentences were vacated as if they never existed, and the new sentences imposed at the
time of resentencing in 2014 are considered to be the sentence imposed from the
beginning. See Vacate, Black’s Law Dictionary (10th ed. 2014) (“To nullify or cancel;
make void; invalidate.”).
                                        9


time of fifteen percent of the total sentence of confinement under section 902.12.”

The focus of the language in section 903A.2(1)(b) is not the offense committed

but the sentence being served.

      Section 902.12 provides a minimum term of imprisonment for offenders

convicted of certain enumerated crimes.          However, when Breeden and

Hochmuth were resentenced under Lyle, the application of section 902.12 was

removed from their sentences. Despite being convicted of an offense listed in

section 902.12, Breeden’s and Hochmuth’s sentences are no longer subject to

the minimum term of years in section 902.12, and thus, their sentences are no

longer “subject to a maximum accumulation of earned time of fifteen percent of

the total sentence of confinement under section 902.12.”              Iowa Code

§ 903A.2(1)(b).

      We acknowledge that the supreme court’s ruling in Lyle did not address

the application of the earned-time credit for those juvenile offenders who were to

be resentenced. But Lyle specifically stated, “The holding in this case does not

address the mandatory sentence of incarceration imposed under the statutory

sentencing schema or any other issues relating to the sentencing schema.” 854

N.W.2d at 404 n.10 (emphasis added). Our holding does not rely on Lyle or rely

on a finding that the imposition of the slower rate under Iowa Code section

903A.2(1)(b) on juvenile offenders is unconstitutional. We simply hold, based on

the supreme court’s ruling in Lowery and our statutory analysis of the two

applicable code sections, the slower rate in section 903A.2(1)(b) is only

applicable to those offenders who are serving minimum terms of incarceration

under Iowa Code section 902.12. When that minimum term is removed from an
                                        10

offender’s sentence, either pursuant to a resentencing under Lyle or some other

sentence modification such as a governor’s commutation, the earned-time must

be recalculated based on the faster rate found in section 903A.2(1)(a).

      We therefore reverse the district court’s ruling on judicial review and

remand for the entry of an order directing the IDOC to apply the faster earned-

time rate found in section 903A.2(1)(a) to Breeden’s and Hochmuth’s sentences

when recalculating their tentative discharge dates.

      REVERSED AND REMANDED.